ACCEPTED
                                                                                         12-14-00199-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                   1/23/2015 10:34:21 AM
                                                                                            CATHY LUSK
                                                                                                  CLERK

                            Cause No. 12-14-00199-CV

EX PARTE                                  §         IN THE SIXTH       FILED IN
                                                                12th COURT OF APPEALS
                                          §                          TYLER, TEXAS
                                          §         COURT     OF1/23/2015
                                                                  APPEALS 10:34:21 AM
                                          §                          CATHY S. LUSK
                                                                         Clerk
GREGORY P. HATZIS                         §         TYLER, TEXAS

                        WORD COUNT CERTIFICATE

      I certify that the brief filed on January 20, 2015, in this case contains 1493

words according to the computer program used to prepare the documents.



                                       /s/ RYAN HILL
                                       RYAN HILL
                                       Attorney at Law
                                       State Bar # 00785961
                                       211 North Center Street
                                       P.O. Box 3369
                                       Longview, Texas 75606
                                       Telephone: 903-753-3369
                                       Facsimile: 903-758-3239
                                       Ryanray1@aol.com



                         CERTIFICATE OF SERVICE


     I certify that a true and correct copy of this certificate was served on opposing
counsel by email on the 20th day of January, 2015.


                                       /s/ RYAN HILL
                                       RYAN HILL